          Case 2:19-cv-02461-WBS-KJN Document 32 Filed 07/26/21 Page 1 of 5



 1 VERONICA NEBB
     City Attorney, SBN 140001
 2 BY:    KATELYN M. KNIGHT
     Deputy City Attorney, SBN 264573
 3   CITY OF VALLEJO, City Hall
     555 Santa Clara Street, 3rd Floor
 4   Vallejo, CA 94590
 5   Tel: (707) 648-4545
     Fax: (707) 648-4687
 6   Email: katelyn.knight@cityofvallejo.net

 7 Richard W. Osman, SBN 167993
     Sheila D. Crawford, SBN 278292
 8 BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
     The Waterfront Building
 9 2749 Hyde Street
     San Francisco, California 94109
10 Telephone: (415) 353-0999
11 Facsimile: (415) 353-0990
     Email:   rosman@bfesf.com
12            scrawford@bfesf.com

13
14 Attorneys for Defendants
     CITY OF VALLEJO, JEROME BAUTISTA,
15 KEVIN BARRETO, and JARETT TONN
16
17                            UNITED STATES DISTRICT COURT

18                           EASTERN DISTRICT OF CALIFORNIA

19 JOSE VILLALOBOS                           Case No. 2:19-cv-02461-WBS-KJN

20        Plaintiff,                         STIPULATION TO CONTINUE PRETRIAL
                                             DEADLINES; ORDER.
21 v.
22 CITY OF VALLEJO; JEROME
23 BAUTISTA; KEVIN BARRETO; JARETT
     TONN; AND DOES 4-10.
24
          Defendants.
25
26
27
28
                                              1
     STIPULATION TO CONTINUE PRETRIAL DEADLINES; ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
          Case 2:19-cv-02461-WBS-KJN Document 32 Filed 07/26/21 Page 2 of 5



 1        TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2        Plaintiff JOSE VILLALOBOS and Defendants CITY OF VALLEJO, JEROME

 3 BAUTISTA,      KEVEN     BARRETO,     and   JARETT    TONN,    by   and     through   their

 4 respective counsel of record, hereby stipulate as follows:
 5        1.      On May 22, 2020, the Court issued a scheduling order wherein

 6 the court scheduled trial and pre-trial deadlines. (Dkt. 14.) This
 7 order was modified pursuant to the parties’ stipulation on May 28,
 8 2021 (Dkt. 23.) This order was further modified pursuant to a second
 9 stipulation on July 1, 2021 (Dkt. 28.)
10        2.      Counsel    for   the    parties      now   stipulate       and   request   to

11 continue the following pretrial deadlines:
12        Event                        Existing Date               Proposed Date

13        Expert Disclosures           July 23, 2021               August 6, 2021

14
          Rebuttal Expert              August 9, 2021              August 23, 2021
15
          Disclosures
16
          Discovery Cut Off            September 6, 2021           No change
17
          Last Day to File             August 27, 2021             No change
18
          Dispositive Motion
19
          Pretrial Conference          October 12, 2021            No change
20
          Trial                        December 14, 2021           No change
21
22        3.      The   parties    previously        stipulated   to     a    continuance    to

23 facilitate obtaining medical images from third parties prior to the
24 disclosure of expert reports and to permit the experts to disclose
25 their reports after obtaining additional discovery and after a pending
26 discovery       issue    was    resolved.    This     stipulation         was   granted   as

27 requested by the parties.
28 //
                                                 1
     STIPULATION TO CONTINUE PRETRIAL DEADLINES; ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
          Case 2:19-cv-02461-WBS-KJN Document 32 Filed 07/26/21 Page 3 of 5



 1        4.    The   parties    then    stipulated    to    a   further    continuance    to

 2 allow Plaintiff’s retained medical expert further time to draft his
 3 report in light of his father’s medical emergency. This stipulation
 4 was granted as requested by the parties.
 5        5.    The parties now stipulate to a third continuance to allow

 6 the parties further time to obtain Plaintiff’s radiology records for
 7 their respective experts to review. The parties have experienced
 8 delays      in   obtaining    these    records     from    the   Plaintiff’s      medical

 9 providers, and all parties want their medical experts to have an
10 opportunity to review those records before submitting their reports.
11 Good cause exists to further continue the expert discovery deadlines
12 because no party will be prejudiced, because the parties agree,
13 because the scheduling change will allow the experts to review the
14 medical images before submitting their reports, and because none of
15 the remaining dates will be affected.
16        6.    The    parties   request     that     the    proposed      order   below   be

17 entered.
18        NOW, THEREFORE, the parties hereby stipulate that the pretrial

19 deadlines be continued as outlined above.
20        IT IS SO STIPULATED.

21 Dated: July 20, 2021                     BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
22                                          By: /s/ Richard W. Osman
                                                Richard W. Osman
23                                              Sheila D. Crawford
                                                Attorneys for Defendants
24                                              CITY OF VALLEJO, JEROME BAUTISTA,
25                                              KEVIN BARRETO, and JARETT TONN

26 Dated: July 20, 2021                     LAW OFFICE OF THOMAS C. SEABAUGH
27                                          By: /s/ Thomas C. Seabaugh
                                                Thomas C. Seabaugh
28                                              Attorney for Plaintiff
                                                JOSE VILLALOBOS
                                              2
     STIPULATION TO CONTINUE PRETRIAL DEADLINES; ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
          Case 2:19-cv-02461-WBS-KJN Document 32 Filed 07/26/21 Page 4 of 5



 1                        ELECTRONIC CASE FILING ATTESTATION

 2        I,   Richard   W.   Osman,   hereby       attest   that   I   have   on   file   all

 3 holograph signatures for any signatures indicated by a conformed
 4 signature (“/s/”) within this E-filed document or have been authorized
 5 by counsel to show their signature on this document as /s/.
 6 Dated: July 20, 2021                         BERTRAND, FOX, ELLIOT, OSMAN &
                                                WENZEL
 7
 8                                              /s/ Richard Osman________________
                                                Richard W. Osman
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                3
     STIPULATION TO CONTINUE PRETRIAL DEADLINES; ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
          Case 2:19-cv-02461-WBS-KJN Document 32 Filed 07/26/21 Page 5 of 5



 1                                           ORDER

 2        The Court, having reviewed the Stipulation of the Parties and

 3 finding good cause, hereby amends the pretrial schedule as follows:
 4         Event                      Date

 5         Expert Disclosures         August 6, 2021

 6         Rebuttal Expert            August 23, 2021

 7         Disclosures

 8         Discovery Cut Off          September 6, 2021 (no change)

 9         Last Day to File           August 27, 2021 (no change)

10         Dispositive Motion

11         Pretrial Conference        October 12, 2021 (no change)

12         Trial                      December 14, 2021 (no change)

13
14
15 IT IS SO ORDERED.
16 Dated:     July 26, 2021

17
18
     vill.2461
19
20
21
22
23
24
25
26
27
28
                                               4
     STIPULATION TO CONTINUE PRETRIAL DEADLINES; ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
